Citation Nr: 0904943	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-29 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right hip 
disability (also claimed as secondary to service-connected 
cervical spondylosis with chronic neck pain and chronic low 
back pain disabilities).  

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
February 1979, during the Vietnam Era and peacetime.  There 
is also evidence that the Veteran served in active duty for 
138 days during his service with the Army Reserves from 
September 1982 to March 2002.  See Chronological Statement of 
Retirement Points, dated May 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Oakland, California, 
Regional Office (RO), which inter alia denied entitlement to 
service connection for the veteran's claimed right hip 
disability and TDIU.  The veteran disagreed with such 
decisions and subsequently perfected an appeal. 

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the veteran's service treatment records (STRs) 
include notation of hip arthritis, a right hip disability was 
not diagnosed, and there is no objective evidence of a 
current right hip disability.

2.  The preponderance of the evidence is against a finding 
that the Veteran's claimed right hip disability is related to 
his service-connected cervical spondylosis with chronic neck 
pain and chronic low back pain disabilities.    


CONCLUSION OF LAW

A right hip disability was not incurred or aggravated in 
service, and it is not proximately due to or the result of 
the Veteran's service-connected cervical spondylosis with 
chronic neck pain and chronic low back pain disabilities.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by an April 2005 
letter.  This letter fully addressed all three notice 
elements; informed the Veteran of what evidence was required 
to substantiate her service connection claim, and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a December 2008 notice letter, the RO also advised the 
Veteran as to how disability ratings and effective dates are 
awarded, as required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to his service connection claim for a right hip 
disability.  As will be discussed in detail below, however, 
in light of the uncontroverted facts, the Board finds that 
the evidence, which indicates that he did not receive 
treatment or was diagnosed for a right hip disability in 
service, and is not currently diagnosed with a right hip 
disability or has any recurrent or persistent symptoms of a 
disability, an examination is unnecessary to decide this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) 
(citing 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4)).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, service personnel records, VA medical records, 
private medical records, and statements of the Veteran and 
his representative.  The Veteran requested and was provided 
with a personal hearing before the undersigned Veterans Law 
Judge sitting at the RO in November 2008.  As noted, a copy 
of the hearing transcript is of record and has been reviewed.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



II.  Service Connection Claim

Direct Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for a right hip 
disability, which he maintains was incurred during active 
service as a result of "wearing too much weight around [his] 
waist and hips."  See Veteran's Hand-Written Statement, 
received March 2005.    

The Veteran's STRs include notations of hip arthritis in 
2001, but are negative for any other complaints, treatment, 
or diagnoses of a right hip disability.  In this regard, 
service records indicate a medical condition of hip arthritis 
which restricted the Veteran's activity assignments in 
service, to include no strenuous activity, carrying a 
backpack, wearing a helmet, or marching.  See May 2001 
Physical Profile Record; October 2001 Physical Profile 
Record.  Significantly, no physical examination was conducted 
and no diagnosis of hip arthritis was made in either record.  

There is also no evidence of a right hip disability, 
specifically arthritis, within the first post-service year 
after the Veteran's separation from his last period of active 
duty service in 2003, to gain the benefit of presumptive 
service connection.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  
In fact, there is evidence against a diagnosis of hip 
arthritis.  In this regard, the Veteran's private physician 
at Central Valley Pain Management and Wellness Clinic 
(Central Valley Pain Management) in Modesto, California, 
indicated that "x-rays of the hip negative" for arthritis.  
See September 2008 Letter, Central Valley Pain Management.   

Further, post-service medical records are negative for any 
diagnosis of a right hip disability.  In this regard, the 
Veteran underwent private treatment for complaints of right 
hip pain beginning in September 1999.  In September 1999, a 
private physician diagnosed the Veteran with a history of 
right hip pain.  See September 1999 Private Treatment Record, 
Cornerstone Medical Group, Modesto, California.  Further, 
other private treatment records include complaints of right 
hip pain.  See May 2000 Private Treatment Record, Cornerstone 
Medical Group, Modesto, California; June 2005 Letter, Central 
Valley Pain Management; January 2006 Letter, Central Valley 
Pain Management and Wellness Clinic; August 2006 Letter, 
Central Valley Pain Management; September 2008 Letter, 
Central Valley Pain Management.    

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for a right hip disability must be 
denied.
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part,  vacated and remanded in part sub nom. 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, while the Veteran complained of right hip pain, the 
medical evidence fails to show that he currently has a right 
hip disability to account for his complaints of pain.  Absent 
a finding of a current right hip disability that can be 
related to service, there is no basis to grant service 
connection.
The Board also finds that a VA examination is not necessary 
in this case.  As noted, under the VCAA, a medical opinion 
should be obtained if the evidence shows the presence of a 
current disability, and indicates the disability may be 
associated with service.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(4).  As noted, there is no 
evidence of a current disability.  The duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."   38 
U.S.C.A. § 5103A(a)(2); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).  Hence, the Board finds that a VA 
examination is not warranted.

The Board further finds that the only evidence of a claimed 
right hip disability and its relation to service is the 
Veteran's own statements.  While the Veteran is competent to 
describe his symptomatology (see Layno, 6 Vet. App. at 469), 
he, as a layperson, is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he has not been shown to have 
the requisite medical expertise.  See, e.g., Routen, 10 Vet. 
App. at 186; Espiritu, 2 Vet. App. at 494-95.  

Since there is no competent evidence of record demonstrating 
a current right hip disability to meet the threshold question 
in a service connection claim, the claim of service 
connection for a right hip disability must fail.

The Board concludes that a right hip disability was not 
incurred in or aggravated by service.  The benefit-of-the-
doubt doctrine has been considered; however, as the 
preponderance of the evidence is against the claim, it is 
inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
see also Gilbert, 1 Vet. App. at 54.        

Secondary Service Connection Claim

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  During the pendency of this 
appeal, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision.  Id.  Because VA has been 
in compliance with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.  

In the alternative, the Veteran asserts that he is entitled 
to service connection for a right hip disability because this 
disability is a result of his service-connected cervical 
spondylosis with chronic neck pain and chronic low back pain 
disabilities.  See November 2008 Board Hearing Transcript.  
However, the evidence of record does not support the 
Veteran's alternative claims of secondary service connection.    

By way of history, during service, in 1973, the veteran 
suffered a lower back disability secondary to an automobile 
accident.  See February1973 Chronological Record of Medical 
Care Note; October 1978 Chronological Record of Medical Care 
Note; February 2004 VA Spine Examination Report.  In a June 
2001 Army Reserves  Examination, the examiner noted that the 
Veteran had mild tenderness to palpation of the right 
cervical area with limited range of motion.  See June 2001 
Medical Examination Report.  Further, in a February 2004 VA 
Spine Examination Report, the examiner noted the Veteran's 
complaints of neck pain due to wearing a helmet in service, 
and assessed cervical spondylosis with chronic neck pain.   
Service connection is currently in effect for the veteran's 
lower back and cervical spine disabilities.  See March 2004 
Rating Decision.

As discussed above, the Veteran's STRs are negative for any 
complaints, treatment, or diagnoses of  a right hip 
disability, and he is not currently diagnosed with a right 
hip disability.  See May 2001 Physical Profile Record; 
October 2001 Physical Profile Record; September 1999 Private 
Treatment Record, Cornerstone Medical Group; May 2000 Private 
Treatment Record, Cornerstone Medical Group; June 2005 
Letter, Central Valley Pain Management; January 2006 Letter, 
Central Valley Pain Management and Wellness Clinic; August 
2006 Letter, Central Valley Pain Management; September 2008 
Letter, Central Valley Pain Management.  

The Board acknowledges the opinion of the Veteran's private 
physician at Central Valley Pain Management who on numerous 
occasions opined that the Veteran's "pain in [his] hip 
arises out of his back."  See January 2006 Letter, Central 
Valley Pain Management and Wellness Clinic; August 2006 
Letter, Central Valley Pain Management; September 2008 
Letter, Central Valley Pain Management.  The private 
physician further opines that the Veteran's hip pain is 
"from radiculopathy or degenerative disc disease radiating 
to his hip and thigh."  See September 2008 Letter, Central 
Valley Pain Management.  The private physician also indicated 
that "x-rays of the hip negative" for arthritis, and the 
Veteran's hip pain cannot be from hip arthritis.  See 
September 2008 Letter, Central Valley Pain Management.     

The Board notes that the Veteran has never claimed service 
connection for and is not service-connected for a 
radiculopathy or degenerative disc disease disability.  
Further, without a diagnosed hip disability to account for 
the Veteran's complaints of pain, any opinion relating a 
right hip disability to the Veteran's service-connected 
disabilities would certainly be speculative.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part,  vacated and remanded in part sub nom. Sanchez- Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted); 38 C.F.R. § 
3.102 (2007) (service connection may not be based on a resort 
to pure speculation or even remote possibility).  

Further, this opinion is not evidence of persistent and 
recurrent symptoms of a yet service-connected disability 
apart from the Veteran's already service-connected and 
compensated cervical spine and low back disabilities, but is 
in fact, evidence of symptoms of the service-connected 
cervical spine and lower back disabilities themselves.  Thus, 
the Board finds that VA need not provide a medical 
examination because there is no competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability.  See McLendon, 20 Vet. App. at 81; 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

To find in the Veteran's favor in this case and compensate 
him for symptoms of hip pain without a diagnosed right hip 
disability related to his service-connected low back and neck 
disabilities would amount to compensating him again for his 
already service-connected low back and neck disabilities.  
Such result would go against the laws governing claims for VA 
benefits.  

In light of the above evidence, the Board finds that the 
Veteran's claimed right hip disability is not proximately due 
to or the result of his service-connected lower back and 
cervical spine disabilities.      

The Board notes that the only evidence relating the Veteran's 
claimed right hip disability to his service-connected 
cervical spondylosis with chronic neck pain and chronic low 
back pain disabilities is his own statements.  Although the 
Veteran is competent to describe his symptomatology (see 
Layno v. Brown, 6 Vet. App. 465, 469 (1994)) and believes 
that he has a right hip disability that is related to his 
service-connected low back and cervical spine disabilities, 
his opinion as to medical matters is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (a layperson without the appropriate medical  
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

As the preponderance of the evidence is against findings that 
the Veteran's claimed right hip disability is proximately due 
to his service-connected cervical spondylosis with chronic 
neck pain and chronic low back pain disabilities, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (citing Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990)).


ORDER

Entitlement to service connection for right hip disability 
(also claimed as secondary to service-connected cervical 
spondylosis with chronic neck pain and chronic low back pain 
disabilities) is denied.  


REMAND

The Veteran also seeks entitlement to TDIU.  Review of the 
record reveals that further development is needed before 
deciding the merits of the claim.  
Entitlement to a TDIU is predicated on unemployability 
resulting solely from service-connected disabilities.  See 
Blackburn v. Brown, 4 Vet. App. 395, 398 (1993) (in which the 
United States Court of Appeals for Veterans Claims held that 
entitlement to a total disability rating based upon 
individual unemployability must be established solely on the 
basis of impairment arising from service-connected 
disorders).

The Veteran claims he is entitled to a TDIU based on the 
medical opinion of his private physician at Central Valley 
Pain Management.  In this regard, the Veteran's claims file 
contains June 2005, January 2006, and September 2008 opinion 
letters from the Veteran's private physician at Central 
Valley Pain Management.  In the June 2005 opinion letter, the 
private physician indicated that the veteran "is permanently 
disabled from any job" due to his migraines, neck problems, 
back problems, right ankle sprain, left knee pain, and right 
hip pain.  

In the January 2006 opinion letter,  the private physician 
noted that the Veteran's "chronic neck and back problems, as 
well as [his] ankle sprain, would not allow him to run and 
certainly would not allow him to get into altercations."  
The physician further opined that the Veteran is 
"unemployable even at sedentary situations," especially due 
to his incapacitating headaches which would take him out of 
work for at least two days a month, his chronic neck pain 
which "disallows him to keep his head in a static 
position," his chronic back pain which "does not allow him 
to twist, bend, or lift very much," and his right ankle 
sprain which would not allow him to "run" or stand 
"prolonged."  The physician opined that the Veteran 
"cannot compete in a work setting."  

In the September 2008 opinion letter, the Veteran's physician 
indicated that the Veteran's migraine, low back, neck, right 
ankle, and right hip disabilities "preclude him from working 
as a correctional officer, and it would make it difficult for 
him to work in anything but a home-based business."    

Although the private physician discussed the impact of the 
Veteran's service-connected disabilities on the his 
employability, the private physician also discussed the 
impact of non service-connected disabilities on the Veteran's 
employability.  See June 2005 Letter, Central Valley Pain 
Management and Wellness Clinic; January 2006 Letter, Central 
Valley Pain Management; September 2008 Letter, Central Valley 
Pain Management.  Thus, the Board finds that a VA examination 
is needed in order to assess whether the Veteran's service-
connected disabilities alone render him unemployble.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the veteran's claim.  38 C.F.R. § 4.2 
(2008).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to assess whether his 
service-connected disabilities 
(migraine headaches; cervical 
spondylosis with chronic neck pain; 
chronic low back pain, residuals of 
injury; and residuals of right ankle 
sprain) alone render him unemployable.  
The claims files must be available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must indicate in the 
examination report that the claims file 
was reviewed.  

	The examiner should reconcile any 
opinion with the opinion of that of the 
Veteran's private physician at Central 
Valley Pain Management, as given in 
June 2005, January 2006, and September 
2008 opinion letters, and a complete 
rationale should be provided for any 
opinion.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's claim for 
entitlement to TDIU, taking into 
account any newly obtained evidence.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by not attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


